             Case 21-01006-CL11                   Filed 03/16/21           Entered 03/16/21 16:08:44                   Doc 1       Pg. 1 of 45


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Eminent Bicycles, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1665 South Rancho Santa Fe Rd
                                  Suite C1
                                  San Marcos, CA 92078
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  San Diego                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.eminentcycles.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
             Case 21-01006-CL11                       Filed 03/16/21          Entered 03/16/21 16:08:44                          Doc 1        Pg. 2 of 45

Debtor    Eminent Bicycles, LLC                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.

                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known

Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
            Case 21-01006-CL11        Filed 03/16/21          Entered 03/16/21 16:08:44                    Doc 1   Pg. 3 of 45

Debtor   Eminent Bicycles, LLC                                                    Case number (if known)
         Name




Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 3
            Case 21-01006-CL11                    Filed 03/16/21            Entered 03/16/21 16:08:44                       Doc 1       Pg. 4 of 45

Debtor   Eminent Bicycles, LLC                                                                     Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
             Case 21-01006-CL11                  Filed 03/16/21             Entered 03/16/21 16:08:44                       Doc 1     Pg. 5 of 45

Debtor    Eminent Bicycles, LLC                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 16, 2021
                                                  MM / DD / YYYY


                             X   /s/ Jeffrey Soncrant                                                     Jeffrey Soncrant
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ Ajay Gupta                                                            Date March 16, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Ajay Gupta 242132
                                 Printed name

                                 Gupta Evans and Associates, PC
                                 Firm name

                                 1620 5th Avenue, #650
                                 San Diego, CA 92101
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (619) 866-3444                Email address      ag@SoCal.law

                                 242132 CA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
           Case 21-01006-CL11                          Filed 03/16/21               Entered 03/16/21 16:08:44                Doc 1   Pg. 6 of 45




 Fill in this information to identify the case:

 Debtor name         Eminent Bicycles, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 16, 2021                          X /s/ Jeffrey Soncrant
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jeffrey Soncrant
                                                                       Printed name

                                                                       CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 21-01006-CL11                          Filed 03/16/21           Entered 03/16/21 16:08:44                           Doc 1           Pg. 7 of 45


 Fill in this information to identify the case:
 Debtor name Eminent Bicycles, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                         Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Humberto Zavaleta                                 All Non-Cash                                                     $640,000.00                 $35,000.00              $605,000.00
 1500 Locust St. Apt             HZavaleta2@aol.co Assets
 4308                            m
 Philadelphia, PA
 19102
 Jeffrey Soncrant                                                Blanket UCC                                        $320,000.00                 $30,000.00              $290,000.00
 1665 South Rancho               jeff@eminentcycle               Filing; All
 Santa Fe Rd                     s.com                           Non-Cash Assets
 Suite C1                                                        of the Business
 San Marcos, CA
 92078
 Stella Mondo, LLC                                               Blanket UCC                                        $447,600.00                 $65,000.00              $382,600.00
 c/o Kevin                       kevin@stellamond                Filing; All
 Sigismondo                      o.com                           Non-Cash Assets
 11205 Wheatland                                                 of the Business
 Place
 San Diego, CA
 92131
 U.S. Small Business                                                                                                                                                        $3,000.00
 Admin                           answerdesk@sba.
 409 3r St. SW                   gov
 Washington, DC
 20416




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case 21-01006-CL11                                      Filed 03/16/21                         Entered 03/16/21 16:08:44                                          Doc 1       Pg. 8 of 45

 Fill in this information to identify the case:

 Debtor name            Eminent Bicycles, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                         Check if this is an
                                                                                                                                                                                         amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                     12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                    $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                       $           139,388.89

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                      $           139,388.89


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                    $        1,407,600.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                       $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                               +$              3,000.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                             $           1,410,600.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                            Best Case Bankruptcy
           Case 21-01006-CL11                          Filed 03/16/21         Entered 03/16/21 16:08:44                 Doc 1          Pg. 9 of 45

 Fill in this information to identify the case:

 Debtor name         Eminent Bicycles, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     California Bank and Trust                               Checking                        4944                                    $21,174.00




           3.2.     Comerica Bank                                           Checking                        0713                                     $5,659.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $26,833.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Security Deposit for Current Lease                                                                                               $4,041.89



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 21-01006-CL11                         Filed 03/16/21             Entered 03/16/21 16:08:44                   Doc 1     Pg. 10 of 45


 Debtor         Eminent Bicycles, LLC                                                                 Case number (If known)
                Name



 9.        Total of Part 2.                                                                                                                     $4,041.89
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 16,528.00   -                              8,264.00 = ....                     $8,264.00
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                     $8,264.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used    Current value of
                                                      physical inventory             debtor's interest         for current value        debtor's interest
                                                                                     (Where available)

 19.       Raw materials
           Bike Parts Held for
           Assembly: $137,000
           (Purchase Cost Value)
           Estimated Liquidation
           Value: $ 102,500
           Estimated Liquidation
           Cost (20%): $20,500

           Bike Parts Paid for and
           in Transit from Abroad:                    2/1/2020                              $127,000.00        Liquidation                        $82,500.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale
           9 Demo Bicycles
           (Located Across the
           Countr                                                                             $17,565.00       Liquidation                        $15,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 21-01006-CL11                         Filed 03/16/21            Entered 03/16/21 16:08:44              Doc 1    Pg. 11 of 45


 Debtor         Eminent Bicycles, LLC                                                            Case number (If known)
                Name

           Product Tooling
           (Located in China)
           Used in Manufactring
           Parts (Raw Inventory as
           Listed on the Petiton)                                                       $182,490.00     Liquidation                                $0.00



 22.       Other inventory or supplies
           Spare Parts                                NA                                   $1,000.00    Liquidation                            $500.00



 23.       Total of Part 5.                                                                                                            $98,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used    Current value of
                                                                                 debtor's interest      for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           3 Desks / 1 Conference Table / 6 Fixed Chairs /
           3 Recliner Chairs
           Acquisition Value: 5,729.00                                                     $2,500.00    Liquidation                            $500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           1 Computer (2016) ($1952 Acquisition)
           Color Laser Printer (2017) ($450 Acquisition)                                   $1,250.00    Liquidation                            $250.00


           Misc Marketing and Promotional Items: 3 -                                       $2,000.00    Liquidation                                $0.00
           10X 10 Pop Up Tents, Flags, Folding Tables,
           Promo Material
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 21-01006-CL11                         Filed 03/16/21         Entered 03/16/21 16:08:44             Doc 1     Pg. 12 of 45


 Debtor         Eminent Bicycles, LLC                                                         Case number (If known)
                Name

           Purchase Value: $5878



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $750.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Misc. Tools / Shelving ($10,000 Acquisition
           Costs over time)                                                             $5,000.00    Liquidation                          $1,500.00




 51.       Total of Part 8.                                                                                                           $1,500.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 21-01006-CL11                          Filed 03/16/21         Entered 03/16/21 16:08:44             Doc 1     Pg. 13 of 45


 Debtor         Eminent Bicycles, LLC                                                         Case number (If known)
                Name



 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.eminentcycles.com
            www.eminent-cycles.com                                                          $0.00                                               $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Patent # US10, 737, 742B2 (Utility Patent Re:
            suspension and pivots on the Bike)
            Registered Trademarks for "Eminent Cycles"
            and "Valiant"                                                                   $0.00                                               $0.00



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 21-01006-CL11                              Filed 03/16/21                    Entered 03/16/21 16:08:44                         Doc 1       Pg. 14 of 45


 Debtor          Eminent Bicycles, LLC                                                                               Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $26,833.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $4,041.89

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $8,264.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $98,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                               $750.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $1,500.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $139,388.89           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $139,388.89




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
              Case 21-01006-CL11                      Filed 03/16/21                 Entered 03/16/21 16:08:44                   Doc 1      Pg. 15 of 45

 Fill in this information to identify your case:

 Debtor 1                    Jeffrey Soncrant
                             First Name                     Middle Name                   Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name                   Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                 Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                      4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B
      Brief description:
      Line from Schedule A/B:
                                                                                             100% of fair market value, up to
                                                                                             any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
              No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                       No
                       Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 21-01006-CL11                         Filed 03/16/21               Entered 03/16/21 16:08:44                   Doc 1          Pg. 16 of 45

 Fill in this information to identify the case:

 Debtor name         Eminent Bicycles, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Humberto Zavaleta                              Describe debtor's property that is subject to a lien                 $640,000.00                 $35,000.00
       Creditor's Name                                All Non-Cash Assets
       1500 Locust St. Apt 4308
       Philadelphia, PA 19102
       Creditor's mailing address                     Describe the lien
                                                      Voluntary Blanket UCC
                                                      Is the creditor an insider or related party?
       HZavaleta2@aol.com                                No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/1/2018                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Jeffrey Soncrant                               Describe debtor's property that is subject to a lien                 $320,000.00                 $30,000.00
       Creditor's Name                                Blanket UCC Filing; All Non-Cash Assets of
       1665 South Rancho Santa                        the Business
       Fe Rd
       Suite C1
       San Marcos, CA 92078
       Creditor's mailing address                     Describe the lien
                                                      Voluntary, Blanket UCC
                                                      Is the creditor an insider or related party?
       jeff@eminentcycles.com                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/1/2018                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 21-01006-CL11                         Filed 03/16/21               Entered 03/16/21 16:08:44                     Doc 1        Pg. 17 of 45

 Debtor       Eminent Bicycles, LLC                                                                   Case number (if known)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Stella Mondo, LLC                             Describe debtor's property that is subject to a lien                     $447,600.00           $65,000.00
        Creditor's Name                               Blanket UCC Filing; All Non-Cash Assets of
        c/o Kevin Sigismondo                          the Business
        11205 Wheatland Place
        San Diego, CA 92131
        Creditor's mailing address                    Describe the lien
                                                      Voluntary Blanket UCC
                                                      Is the creditor an insider or related party?
        kevin@stellamondo.com                            No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        1/1/2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $1,407,600.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 21-01006-CL11                         Filed 03/16/21            Entered 03/16/21 16:08:44                             Doc 1           Pg. 18 of 45

 Fill in this information to identify the case:

 Debtor name         Eminent Bicycles, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                       Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $3,000.00
           U.S. Small Business Admin                                            Contingent
           409 3r St. SW                                                        Unliquidated
           Washington, DC 20416                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the              Last 4 digits of
                                                                                                      related creditor (if any) listed?                    account number, if
                                                                                                                                                           any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                                  0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                              3,000.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                                3,000.00




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         52769                                                Best Case Bankruptcy
          Case 21-01006-CL11                          Filed 03/16/21        Entered 03/16/21 16:08:44                 Doc 1        Pg. 19 of 45

 Fill in this information to identify the case:

 Debtor name         Eminent Bicycles, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Trade contract for
             lease is for and the nature of               handlebars. Current
             the debtor's interest                        Contract has $4500.

                  State the term remaining
                                                                                       Hayes Bicycle Group, Inc.
             List the contract number of any                                           HB Performace Systems, Inc.
                   government contract                                                 Mequon, WI 53092


 2.2.        State what the contract or                   Lease Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                9 months
                                                                                       KP La Costa Meadows, LLC
             List the contract number of any                                           c/o The Brookhollow Group
                   government contract                                                 San Diego, CA 92108


 2.3.        State what the contract or                   Debtor has paid 14,600
             lease is for and the nature of               towards tooling on two
             the debtor's interest                        future models.
                                                          Estimated balance due
                                                          will be approximately
                                                          60,000 over one year.
                                                          (See attachment to
                                                          Schedules I and J for
                                                          estimated tooling
                                                          expense).
                  State the term remaining                75%
                                                                                       Shandong Taishan Ruiba Comp
             List the contract number of any                                           Materials Company
                   government contract                                                 Shandong, China




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 21-01006-CL11                          Filed 03/16/21         Entered 03/16/21 16:08:44            Doc 1        Pg. 20 of 45

 Fill in this information to identify the case:

 Debtor name         Eminent Bicycles, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 21-01006-CL11                     Filed 03/16/21      Entered 03/16/21 16:08:44                      Doc 1       Pg. 21 of 45



Fill in this information to identify your case:

Debtor 1                      Jeffrey Soncrant

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       SOUTHERN DISTRICT OF CALIFORNIA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
        Case 21-01006-CL11                  Filed 03/16/21           Entered 03/16/21 16:08:44                       Doc 1        Pg. 22 of 45


Debtor 1   Eminent Bicycles, LLC                                                                 Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               0.00
     5e.    Insurance                                                                     5e.        $              0.00     $               0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               0.00
     5g.    Union dues                                                                    5g.        $              0.00     $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $               0.00
     8e. Social Security                                                                  8e.        $              0.00     $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $                 0.00 + $              0.00 = $              0.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $              0.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
      Case 21-01006-CL11                       Filed 03/16/21                Entered 03/16/21 16:08:44                     Doc 1      Pg. 23 of 45



Fill in this information to identify your case:

Debtor 1                 Jeffrey Soncrant                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF CALIFORNIA                                            MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                  0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
      Case 21-01006-CL11                       Filed 03/16/21              Entered 03/16/21 16:08:44                        Doc 1          Pg. 24 of 45


Debtor 1     Eminent Bicycles, LLC                                                                     Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                    0.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                    0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                    0.00
      6d. Other. Specify:                                                                    6d. $                                                    0.00
7.    Food and housekeeping supplies                                                           7. $                                                   0.00
8.    Childcare and children’s education costs                                                 8. $                                                   0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                   0.00
10.   Personal care products and services                                                    10. $                                                    0.00
11.   Medical and dental expenses                                                            11. $                                                    0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                    0.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                    0.00
14.   Charitable contributions and religious donations                                       14. $                                                    0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                     0.00
      15b. Health insurance                                                                15b. $                                                     0.00
      15c. Vehicle insurance                                                               15c. $                                                     0.00
      15d. Other insurance. Specify:                                                       15d. $                                                     0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                             0.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                             0.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              -4,062.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                                  0.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -4,062.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                         Case 21-01006-CL11       Filed 03/16/21    Entered 03/16/21 16:08:44        Doc 1    Pg. 25 of 45



2021 Summary Outlook w/Cash Flow Model


Cash in Bank on 2/9/21                             $32,890
                                   Quarterly 2021 Estimates w/Estimated Cash flows
                             Q1                  Q2               Q3               Q4                 Row Total
Income                       120,706.98         282,906.98      345,146.52       194,262.79          943,023.28
Cost of Goods Sold           (78,276.25)       (183,459.96)    (223,821.16)     (125,975.84)        (611,533.22)
Gross Profit                  42,430.73          99,447.02      121,325.36        68,286.95          331,490.06
Expenses                     (48,669.71)       (114,069.64)    (139,164.96)      (78,327.82)        (380,232.13)
Net Operating Income          (6,238.98)        (14,622.62)     (17,839.60)      (10,040.87)         (48,742.07)

                                 12.80%             30.00%           36.60%              20.60%
                                                          2021 Cash flow Model
                    Net Income           New Proj Invest    Debt Service      Jeff's Salary     Cash on hand/needed    Deferred Comp
Q1                               (6,239)           (20,750)                0       (16,666)             (10,765)           (8,334)
Q2                             (14,623)            (30,500)           (3,000)                           (48,123)          (25,000)
Q3                             (17,840)             (6,250)           (3,000)                           (27,090)          (25,000)
Q4                             (10,041)                  0            (3,000)                           (13,041)          (25,000)
Column Totals                  (48,742)            (57,500)           (9,000)       (16,666)            (99,018)          (83,334)
Post Bankruptcy 2021 Investment Needed:                            $100,000
                        Case 21-01006-CL11         Filed 03/16/21     Entered 03/16/21 16:08:44       Doc 1     Pg. 26 of 45


2022 Summary Outlook w/Cash Flow Model

Cash in Bank on 12/31/21                               $982
                                    Quarterly 2022 Estimates w/Estimated Cash flows
                              Q1                  Q2                Q3                  Q4               Row Total
Income                      $168,148.49         $394,098.02     $480,799.59         $270,613.98        $1,313,660.08
Cost of Goods Sold         ($107,238.46)       ($251,340.15)   ($306,634.98)       ($172,586.90)       ($837,800.50)
Gross Profit                  $60,910.03        $142,757.87     $174,164.60           $98,027.07        $475,859.58
Expenses                    ($48,990.60)       ($114,821.72)   ($140,082.50)         ($78,844.25)      ($382,739.07)
Net Operating Income         $11,919.42          $27,936.15       $34,082.10          $19,182.82        $93,120.50
                                  12.80%             30.00%           36.60%              20.60%
                                                           2022 Cash flow Model
                     Net profit           New Proj Invest    Debt Service      Jeff's Salary      Cash on hand/needed    Deferred Comp
Q1                                11,919             (7,500)           (3,000)      (10,000)               (7,599)          (15,000)
Q2                                27,936             (7,500)           (6,000)      (10,000)                4,436           (15,000)
Q3                                34,082            (15,000)           (6,000)      (10,000)                3,082           (15,000)
Q4                                19,183                  0            (6,000)      (10,000)                3,183           (15,000)
Column Totals                     93,121            (30,000)         (21,000)        (40,000)               3,102           (60,000)
Post Bankruptcy 2022 Investment Needed:                                     0
                        Case 21-01006-CL11         Filed 03/16/21     Entered 03/16/21 16:08:44       Doc 1     Pg. 27 of 45


2023 Summary Outlook w/Cash Flow Model

Cash in Bank on 12/31/22                              3,102
                                    Quarterly 2023 Estimates w/Estimated Cash flows
                              Q1                  Q2                Q3                  Q4               Row Total
Income                      $234,213.27         $548,937.35     $669,703.56         $376,936.98        $1,829,791.16
Cost of Goods Sold         ($146,916.70)       ($344,336.01)   ($420,089.93)       ($236,444.06)      ($1,147,786.69)
Gross Profit                  $87,296.57        $204,601.34     $249,613.63         $140,492.92         $682,004.47
Expenses                    ($60,239.91)       ($141,187.28)   ($172,248.49)         ($96,948.60)      ($470,624.28)
Net Operating Income         $27,056.66          $63,414.06       $77,365.15          $43,544.32        $211,380.19
                                  12.80%             30.00%           36.60%              20.60%
                                                           2023 Cash flow Model
                     Net profit           New Proj Invest    Debt Service      Jeff's Salary      Cash on hand/needed   Deferred Comp
Q1                                27,057            (16,000)           (6,000)       (15,000)              (6,841)           (10,000)
Q2                                63,414            (16,000)           (7,500)       (25,000)              14,914               0
Q3                                77,365            (16,000)           (7,500)       (25,000)              28,865               0
Q4                                43,544            (16,000)           (7,500)       (35,000)             (14,956)            10,000
Column Totals                    211,380            (64,000)         (28,500)       (100,000)              21,983               0
Post Bankruptcy 2023 Investment Needed:                                     0
                                  Case 21-01006-CL11     Filed 03/16/21       Entered 03/16/21 16:08:44       Doc 1      Pg. 28 of 45


Eminent Cycles LLC Future Projections Model 2021-2023

                                                   History                                               Projections / Change
                                                Jan - Dec 2020               2021            % Growth     2022          % Growth         2023          % Growth
Income
 40002 Sales Income                                           0.00                    0.00      40.00%           0.00       40.00%              0.00       40.00%
   40000 Bicycle Sales Income                           785,859.77           1,100,203.68       40.00%   1,540,285.15       40.00%      2,156,399.21       40.00%
   40001 Non Inventory sales Income                      80,727.42            113,018.39        40.00%     158,225.74       40.00%       221,516.04        40.00%
   40003 Parts/Accessories Sales Income                     876.00              1,226.40        40.00%       1,716.96       40.00%         2,403.74        40.00%
   40100 Discounts / Credit Card Charges               (226,638.06)          (328,625.19)       45.00%    (466,647.77)      42.00%      (662,639.83)       42.00%
   40101 Dealer Demo Discount (40%) (deleted)                 0.00                    0.00      40.00%           0.00       40.00%              0.00       40.00%
   40200 Refunds Given                                  (11,713.84)           (16,399.38)       40.00%     (22,959.13)      40.00%       (32,142.78)       40.00%
   40300 Shipping & Delivery Income                      17,615.21             24,661.29        40.00%      34,525.81       40.00%        48,336.14        40.00%
   40502 Labor/Warranty Income                           32,949.17             46,128.84        40.00%      64,580.37       40.00%        90,412.52        40.00%
 Total 40002 Sales Income                               679,675.67            940,214.04                 1,309,727.15                   1,824,285.05
 40600 Unapplied Cash Payment Income                        706.40                  988.96      40.00%       1,384.54       40.00%         1,938.36        40.00%
 40700 Uncategorized Income                               1,300.20               1,820.28       40.00%       2,548.39       40.00%         3,567.75        40.00%
Total Income                                            681,682.27            943,023.28                 1,313,660.08                   1,829,791.16
Cost of Goods Sold
 50000 Cost of Goods Sold                               329,129.57    1.00    483,820.47        47.00%     662,834.04       37.00%       908,082.64        37.00%
   50001 Ambassador Program                                   0.00                    0.00      47.00%           0.00       37.00%              0.00       37.00%
   50002 Freight, Shipping, and Duty Costs               42,136.07             61,940.02        47.00%      84,857.83       37.00%       116,255.23        37.00%
   50003 Service & Labor                                      0.00                    0.00      47.00%           0.00       37.00%              0.00       37.00%
   50004 Supplies & Materials - COGS                     40,293.60             59,231.59        47.00%      81,147.28       37.00%       111,171.78        37.00%
   50005 Warranty                                         1,606.90               2,362.14       47.00%       3,236.14       37.00%         4,433.51        37.00%
   50006 Small Tools                                        115.61                  169.95      47.00%         232.83       37.00%           318.97        37.00%
   50007 Sales Commissions                                2,727.24               4,009.04       47.00%       5,492.39       37.00%         7,524.57        37.00%
 Total 50000 Cost of Goods Sold                         416,008.99            611,533.22                   837,800.50                   1,147,786.69
 51000 Inventory Shrinkage-1                                  0.00                    0.00       0.00%           0.00                           0.00
Total Cost of Goods Sold                                416,008.99            611,533.22                   837,800.50                   1,147,786.69
Gross Profit                                            265,673.28            331,490.06                   475,859.58                    682,004.47
Expenses
 60100 Amortization Expense                                 166.67                  166.67       0.00%         194.17       16.50%           234.95        21.00%
 60200 Automobile Expense                                     0.00                    0.00       0.00%           0.00       16.50%              0.00       21.00%
                                   Case 21-01006-CL11   Filed 03/16/21   Entered 03/16/21 16:08:44     Doc 1      Pg. 29 of 45


60300 Accounting & Tax Services                           2,800.00         2,800.00     0.00%          3,262.00      16.50%        3,947.02   21.00%
60400 Bank Service Charges                                1,171.64         1,171.64     0.00%          1,364.96      16.50%        1,651.60   21.00%
60600 Business initiation/set up                            24.00            24.00      0.00%            27.96       16.50%          33.83    21.00%
61700 Computer & web rental expenses                      7,409.23         7,409.23     0.00%          8,631.75      16.50%       10,444.42   21.00%
63300 Insurance Expense                                       0.00             0.00     0.00%              0.00      16.50%            0.00   21.00%
 63302 Liability & Property                               6,019.57         6,019.57     0.00%          7,012.80      16.50%        8,485.49   21.00%
 63303 Medical Insurance                                   (63.16)             0.00     0.00%              0.00      16.50%            0.00   21.00%
 63304 Workers comp                                       1,029.08         1,029.08     0.00%          1,198.88      16.50%        1,450.64   21.00%
Total 63300 Insurance Expense                             6,985.49         7,048.65                    8,211.68                    9,936.13
63400 Interest Expense                                   42,207.39        15,000.00     0.00%         15,000.00      16.50%       15,000.00   21.00%
63600 Income tax - Fed and CA                              840.00           840.00      0.00%           978.60       16.50%        1,184.11   21.00%
64000 Legal                                                   0.00             0.00     0.00%              0.00      16.50%            0.00   21.00%
 64001 Business and Liability                             7,175.00        50,009.75   697.00%              0.00      16.50%            0.00   21.00%
 64002 Patent Expenses                                    2,733.00         2,733.00     0.00%          3,183.95      16.50%        3,852.57   21.00%
 64003 Trademark                                              0.00             0.00     0.00%              0.00      16.50%            0.00   21.00%
Total 64000 Legal                                         9,908.00        52,742.75                    3,183.95                    3,852.57
64500 Marketing                                               0.00             0.00     0.00%              0.00      16.50%            0.00   21.00%
 64501 Advertising / Promotional                         28,676.26        28,676.26     0.00%         33,407.84      16.50%       40,423.49   21.00%
 64502 Equipment                                           265.57           265.57      0.00%           309.39       16.50%        3,374.36   21.00%
 64503 Marketing Events & Trade Shows                   (1,304.75)             0.00     0.00%              0.00      16.50%            0.00   21.00%
 64504 Marketing Professional Services                   32,591.14        32,591.14     0.00%         37,968.68      16.50%       45,942.10   21.00%
 64506 Marketing Event Travel                                 0.00             0.00     0.00%              0.00      16.50%            0.00   21.00%
   64508 Travel Auto                                       183.54           183.54      0.00%           213.82       16.50%         258.73    21.00%
   64509 Travel Lodging                                    207.01           207.01      0.00%           241.17       16.50%         291.81    21.00%
   64510 Travel Meals                                      496.43           496.43      0.00%           578.34       16.50%         699.79    21.00%
 Total 64506 Marketing Event Travel                        886.98           886.98                     1,033.33                    1,250.33
 64511 Sponsorships - Athletes                                0.00             0.00     0.00%              0.00      16.50%            0.00   21.00%
Total 64500 Marketing                                    61,115.20        62,419.95                   72,719.24                   90,990.28
65400 Meals and Entertainment                               59.21            59.21      0.00%            68.98       16.50%          83.47    21.00%
65500 Misc Office Supplies & expeses                      1,367.42         1,367.42     0.00%          1,593.04      16.50%        1,927.58   21.00%
66000 Payroll Expenses                                     100.00           100.00      0.00%           116.50       16.50%         140.97    21.00%
 66001 Taxes                                             12,682.11        12,682.11     0.00%         14,774.66      16.50%       17,877.34   21.00%
 66002 Wages                                            146,286.11       146,286.11     0.00%        170,423.32      16.50%      206,212.21   21.00%
 Total Company Contributions                                  0.00             0.00                        0.00                        0.00
                                   Case 21-01006-CL11     Filed 03/16/21   Entered 03/16/21 16:08:44     Doc 1      Pg. 30 of 45


 Total 66000 Payroll Expenses                            159,068.22        159,068.22                  185,314.48                  224,230.52
 66500 Product Development - R&D                             100.00            100.00    0.00%            116.50       16.50%         140.97    21.00%
   66501 Engineering Development Parts                    (5,166.26)             0.00    0.00%           2,000.00      16.50%        5,000.00   21.00%
   66504 Industrial Design                                11,523.47          3,000.00    0.00%           2,000.00      16.50%        7,500.00   21.00%
   66505 Packaging & Manual Development                        0.00              0.00    0.00%               0.00      16.50%            0.00   21.00%
 Total 66500 Product Development - R&D                     6,457.21          3,100.00                    4,116.50                   12,640.97
 67000 Postage & freight                                   7,721.43          7,721.43    0.00%           8,995.47      16.50%       10,884.51   21.00%
 67200 Repairs and Maintenance                               193.39            193.39    0.00%            225.30       16.50%         272.61    21.00%
 68100 Telephone Expense                                     540.00            540.00    0.00%            629.10       16.50%         761.21    21.00%
 68400 Travel Expense                                        112.50            112.50    0.00%            131.06       16.50%         158.59    21.00%
   68401 Travel Airline, Train, Boat                       1,220.60          1,220.60    0.00%           1,422.00      16.50%        1,720.62   21.00%
   68402 Travel auto                                      14,310.98         14,310.98    0.00%          16,672.29      16.50%       20,173.47   21.00%
   68403 Travel Lodging                                    7,949.16          7,949.16    0.00%           9,260.77      16.50%       11,205.53   21.00%
   68404 Travel Meals                                      3,229.58          3,229.58    0.00%           3,762.46      16.50%        4,552.58   21.00%
 Total 68400 Travel Expense                               26,822.82         26,822.82                   31,248.59                   37,810.79
 68500 Warehouse/office Rent                              29,576.02         29,576.02    0.00%          34,456.06      16.50%       41,691.84   21.00%
 68600 Utilities                                           2,160.73          2,160.73    0.00%           2,517.25      16.50%        3,045.87   21.00%
 68900 Unapplied Cash Bill Payment Expense                    15.00              0.00    0.00%               0.00      16.50%            0.00   21.00%
 90005 Loss on Asset Disposal                              3,842.86              0.00    0.00%               0.00      16.50%            0.00   21.00%
 Total Subcontracted Services (deleted)                        0.00              0.00                        0.00                        0.00
Total Expenses                                           370,451.93        380,232.13                  382,739.07                  470,624.28
Net Operating Income                                    (104,778.65)       (48,742.07)                  93,120.50                  211,380.19
 90000 Cancellation of Debt                               35,000.00                      0.00%
Total Other Income                                        35,000.00              0.00                        0.00                        0.00
 70000 Depreciation Expense (removed for cash flow
purposes                                                  57,073.55              0.00    0.00%               0.00                        0.00
Total Other Expenses                                      57,073.55              0.00                        0.00                        0.00
Net Other Income                                         (22,073.55)             0.00                        0.00                        0.00
Net Income (less depreciation)                          (126,852.20)       (48,742.07)                  93,120.50                  211,380.19
                                    Case 21-01006-CL11     Filed 03/16/21   Entered 03/16/21 16:08:44     Doc 1    Pg. 31 of 45


Non Income statement cashflow items / Insider
Compensation
   Tooling (Capital Expenditures)                                           (57,500)                    (30,000)                    (64,000)
   Distriubtion for taxes (25%) * no distributions   due
to previous losses                                                                 0                        0                              0
   Debt Service                                                              (9,000)                 (21,000)                       (28,500)
   Non Deferred Salary (Soncrant)                                           (16,666)                 (40,000)                      (100,000)
Net Cash Flow                                                           (131,908.07)                2,120.50                      18,880.19
Starting bank amount for year                                               $32,890                     $982                          3,102
Total Cash Flow                                                         ($99,018.07)                $3,102.43                     $21,982.62
           Case 21-01006-CL11                         Filed 03/16/21            Entered 03/16/21 16:08:44                      Doc 1      Pg. 32 of 45




 Fill in this information to identify the case:

 Debtor name         Eminent Bicycles, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $59,715.00
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $681,682.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                                  $3,600.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 21-01006-CL11                         Filed 03/16/21              Entered 03/16/21 16:08:44                      Doc 1         Pg. 33 of 45

 Debtor       Eminent Bicycles, LLC                                                                     Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               American Express                                            12/31/2020:                      $66,498.00                Secured debt
               PO Box 981537                                               $19,000                                                    Unsecured loan repayments
               El Paso, TX 79998                                           1/19/2021:                                                 Suppliers or vendors
                                                                           $16,727                                                    Services
                                                                           2/5/2021:
                                                                           $11,000                                                  Other Debtor pays the CC in
                                                                           3/1/2021:                                             full every month.
                                                                           $3,785
                                                                           3/15/2021:
                                                                           $15986

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    Stella Mondo vs. Eminent                          Collections                San Diego Superior Court                       Pending
               Cycles, LLC                                                                  330 West Broadway                              On appeal
               37-2020-43864                                                                San Diego, CA 92101
                                                                                                                                           Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 21-01006-CL11                         Filed 03/16/21               Entered 03/16/21 16:08:44                         Doc 1   Pg. 34 of 45

 Debtor        Eminent Bicycles, LLC                                                                        Case number (if known)



 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                       Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss        Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.                                                                                                                   9/11/2020:
                                                                                                                               $1000
                                                                                                                               11/23/2020:
                                                                                                                               $4,815
                                                                                                                               12/29/2020:
                                                                                                                               $1,360
                Gupta Evans and Associates,                                                                                    1/19/2020:
                PC                                                                                                             $6345
                1620 5th Avenue, #650                                Gupta Evans Currently has $2,500 on                       1/27/2021:
                San Diego, CA 92101                                  retainer.                                                 $37,000                $51,520.00

                Email or website address
                ag@SoCal.law

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers          Total amount or
                                                                                                                         were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 21-01006-CL11                         Filed 03/16/21            Entered 03/16/21 16:08:44                        Doc 1    Pg. 35 of 45

 Debtor       Eminent Bicycles, LLC                                                                     Case number (if known)



    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1                                                      Zavaleta made the loans below to the
       .                                                         company within the last two years. In
                                                                 exchange, the company granted Mr.
                                                                 Zavaleta a secured interest in the
                                                                 Company.

                                                                 01/22/2019 80,000.00
               Humberto Zavaleta                                 03/19/2019 85,000.00
               1500 Locust St. Apt 4308                          06/10/2019 100,000.00
               Philadelphia, PA 19102                            03/04/2020 90,000.00                                    See above                            $0.00

               Relationship to debtor
               Father in Law for Main
               Principal


       13.2                                                      Mr. Soncrant made the loans below to the
       .                                                         company within the last 2 years. All
               Jeffrey Soncrant                                  loans were secured with a blanket UCC
               1665 South Rancho Santa Fe
               Rd                                                03/18/2019 15,000.00
               Suite C1                                          07/23/2019 3,980.00
               San Marcos, CA 92078                              11/26/2019 58,699.90                                                                 $77,697.00

               Relationship to debtor
               Sole Member


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 21-01006-CL11                          Filed 03/16/21            Entered 03/16/21 16:08:44                        Doc 1   Pg. 36 of 45

 Debtor      Eminent Bicycles, LLC                                                                      Case number (if known)




17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case 21-01006-CL11                          Filed 03/16/21            Entered 03/16/21 16:08:44                        Doc 1         Pg. 37 of 45

 Debtor      Eminent Bicycles, LLC                                                                      Case number (if known)




            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Kurt Mueller                                                                                                               2015 - Current
                    Mueller & Company
                    575 E Big Beaver Road, Ste 250
                    Troy, MI 48083

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case 21-01006-CL11                          Filed 03/16/21            Entered 03/16/21 16:08:44                        Doc 1   Pg. 38 of 45

 Debtor      Eminent Bicycles, LLC                                                                      Case number (if known)



       Name and address
       26d.1.       Humberto Zavaleta
                    1500 Locust St. Apt 4308
                    Philadelphia, PA 19102
       26d.2.       Stella Mondo, LLC
                    c/o Kevin Sigismondo
                    11205 Wheatland Place
                    San Diego, CA 92131
       26d.3.       U.S. Small Business Admin
                    409 3r St. SW
                    Washington, DC 20416

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Jeff Soncrant                                                                                            Debtor does Quarterly inventories and
       .                                                                                                             they are updated regularly in the
                                                                                            12/23/2020               companies QB accounts.

                Name and address of the person who has possession of
                inventory records
                Debtor



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jeff Soncrant                                  1665 South Rancho Santa FeRoad                      Hold's sole director position,        100
                                                      Suite C1                                            all officer positions
                                                      San Marcos, CA 92078


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 21-01006-CL11                          Filed 03/16/21            Entered 03/16/21 16:08:44                        Doc 1   Pg. 39 of 45

 Debtor      Eminent Bicycles, LLC                                                                      Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Jeffrey Soncrant                                     Expense Reimbursement and Salary.
       .    1665 South Rancho Santa Fe                           See Supplement to Paragraph 30 for                      See
               Rd                                                dates and amounts.                                      Supplement        Expense
               Suite C1                                                                                                  to Paragraph      Reimbursement
               San Marcos, CA 92078                              See Supplement to                                       30.               and Salary

               Relationship to debtor
               Sole Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 16, 2021

 /s/ Jeffrey Soncrant                                                   Jeffrey Soncrant
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
  Case 21-01006-CL11         Filed 03/16/21      Entered 03/16/21 16:08:44   Doc 1   Pg. 40 of 45


Statement of Financial Affairs, Supplement to Paragraph 30

Salary
Date              Amount            Description
          12/1/2021  $16,666.66     October and November, 2021
         12/31/2021   $8,333.33     December, 2021 Salary
          1/31/2021   $8,333.33     January, 2021 Salary
          2/28/2021   $8,333.33     February, 2021 Salary
                     $41,666.65
Expense Reimbursement
Date              Amount            Description
        3/12/2020    $10,948.57     Amex Reimbursement
        4/10/2020     $9,548.37     Amex Reimbursement
        5/11/2020     $8,216.14     Amex Reimbursement
         6/1/2020    $14,081.23     Amex Reimbursement
        7/16/2020     $4,086.65     Amex Reimbursement
         8/3/2020    $21,620.27     Amex Reimbursement
        8/17/2020       $874.93     Non-Amex Expenses Reimbursed
        8/28/2020    $25,582.36     Amex Reimbursement
        10/1/2020    $18,846.02     Amex Reimbursement
       10/22/2020     $6,000.00     Amex Reimbursement
       10/23/2020       $890.24     Non-Amex Expenses Reimbursed
       10/26/2020    $23,475.84     Amex Reimbursement
       12/10/2020    $17,000.00     Amex Reimbursement
       12/31/2020    $19,000.00     Amex Reimbursement
        1/19/2021    $16,727.88     Amex Reimbursement
         2/3/2021        $79.28     Non-Amex Expenses Reimbursed
         2/5/2021    $11,000.00     Amex Reimbursement
         2/9/2021     $1,136.82     Non-Amex Expenses Reimbursed
         3/1/2021     $3,785.90     Amex Reimbursement
        3/15/2021    $15,986.41     Amex Reimbursement
                    $228,886.91

Grand Total           $270,553.56
          Case 21-01006-CL11                          Filed 03/16/21          Entered 03/16/21 16:08:44                       Doc 1         Pg. 41 of 45


                                                               United States Bankruptcy Court
                                                                     Southern District of California
 In re      Eminent Bicycles, LLC                                                                                     Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 16, 2021                                                          Signature /s/ Jeffrey Soncrant
                                                                                            Jeffrey Soncrant

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-01006-CL11                          Filed 03/16/21       Entered 03/16/21 16:08:44              Doc 1        Pg. 42 of 45

CSD 1008 [08/21/00]
 Name, Address, Telephone No. & I.D. No.
 Ajay Gupta 242132
 1620 5th Avenue, #650
 San Diego, CA 92101
 (619) 866-3444
 242132 CA

                       UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF CALIFORNIA
          325 West "F" Street, San Diego, California 92101-6991


 In Re
 Eminent Bicycles, LLC
                                                                                            BANKRUPTCY NO.



                                                                              Debtor.

                                                            VERIFICATION OF CREDITOR MATRIX

PART I (check and complete one):

      New petition filed. Creditor diskette required.                                                         TOTAL NO. OF CREDITORS: 8

      Conversion filed on               . See instructions on reverse side.
               Former Chapter 13 converting. Creditor diskette required.                                      TOTAL NO. OF CREDITORS:
               Post-petition creditors added. Scannable matrix required.
               There are no post-petition creditors. No matrix required.

      Amendment or Balance of Schedules filed concurrently with this original scannable matrix affecting Schedule of Debts and/or Schedule of
      Equity Security Holders. See instructions on reverse side.
                         Names and addresses are being ADDED.
                         Names and addresses are being DELETED.
                         Names and addresses are being CORRECTED.

PART II (check one):

      The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my (our) knowledge.

      The above-named Debtor(s) hereby verifies that there are no post-petition creditors affected by the filing of the conversion of this case and that
      the filing of a matrix is not required.




 Date:       March 16, 2021                                          /s/ Jeffrey Soncrant
                                                                     Jeffrey Soncrant/CEO
                                                                     Signer/Title




                                                          REFER TO INSTRUCTIONS ON REVERSE SIDE
CSD 1008
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 21-01006-CL11                          Filed 03/16/21     Entered 03/16/21 16:08:44                    Doc 1       Pg. 43 of 45

CSD 1008 (Page 2) [08/21/00]
                                                                      INSTRUCTIONS

1)          Full compliance with Special Requirements for Mailing Addresses (CSD 1007) is required.

2)          A creditors matrix with Verification is required whenever the following occurs:

            a)          A new petition is filed. Diskette required.

            b)          A case is converted on or after SEPTEMBER 1, 2000. (See paragraph 4b concerning post-petition creditors.)

            c)          An amendment to a case on or after SEPTEMBER 1, 2000, which adds, deletes or changes creditor address information on the
                        debtor's Schedule of Debts and/or Schedule of Equity Security Holders. Scannable matrix format required.

3)          The scannable matrix must be originally typed or printed. It may not be a copy.

4)          CONVERSIONS:

            a)          When converting a Chapter 13 case filed before SEPTEMBER 1, 2000, to another chapter, ALL creditors must be listed on the
                        mailing matrix at the time of filing and accompanied by a Verification. Diskette required.

            b)          For Chapter 7, 11, or 12 cases converted on or after SEPTEMBER 1, 2000, only post-petition creditors need be listed on the
                        mailing matrix. The matrix and Verification must be filed with the post-petition schedule of debts and/or schedule of equity
                        security holders. If there are no post-petition creditors, only the verification form is required. Scannable matrix format required.

5)          AMENDMENTS AND BALANCE OF SCHEDULES:

            a)          Scannable matrix format required.

            b)          The matrix with Verification is a document separate from the amended schedules and may not be used to substitute for any
                        portion of the schedules. IT MUST BE SUBMITTED WITH THE AMENDMENT/BALANCE OF SCHEDULES.

            c)          Prepare a separate page for each type of change required: ADDED, DELETED, or CORRECTED. On the REVERSE side of
                        each matrix page, indicate which category that particular page belongs in. Creditors falling in the same category should be placed
                        on the same page in alphabetical order.

6)          Please refer to CSD 1007 for additional information on how to avoid matrix-related problems.




CSD 1008
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 21-01006-CL11   Filed 03/16/21   Entered 03/16/21 16:08:44   Doc 1   Pg. 44 of 45



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Humberto Zavaleta
                         1500 Locust St. Apt 4308
                         Philadelphia, PA 19102



                         Jeffrey Soncrant
                         c/o Jerry Hemme, esq
                         6256 Greenwich Dr, Suite 500
                         San Diego, CA 92122



                         Jeffrey Soncrant
                         1665 South Rancho Santa Fe Rd
                         Suite C1
                         San Marcos, CA 92078



                         KP La Costa Meadows, LLC
                         c/o The Brookhollow Group
                         San Diego, CA 92108



                         Stella Mondo, LLC
                         c/o Kevin Sigismondo
                         11205 Wheatland Place
                         San Diego, CA 92131



                         Stella Mondo, LLC
                         c/o Ahren Tiller, esq
                         1230 Columbia, Suite 1100
                         San Diego, CA 92101



                         Stella Mondo, LLC
                         c/o Sharlynne Solomon, Esq.
                         9915 Mira Mesa Blvd, Suite 130
                         San Diego, CA 92131



                         U.S. Small Business Admin
                         409 3r St. SW
                         Washington, DC 20416
          Case 21-01006-CL11                          Filed 03/16/21           Entered 03/16/21 16:08:44         Doc 1     Pg. 45 of 45




                                                               United States Bankruptcy Court
                                                                     Southern District of California
 In re      Eminent Bicycles, LLC                                                                          Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Eminent Bicycles, LLC in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 March 16, 2021                                                        /s/ Ajay Gupta
 Date                                                                  Ajay Gupta 242132
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Eminent Bicycles, LLC
                                                                       Gupta Evans and Associates, PC
                                                                       1620 5th Avenue, #650
                                                                       San Diego, CA 92101
                                                                       (619) 866-3444 Fax:(619) 330-2055
                                                                       ag@SoCal.law




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
